      Case 18-31635             Doc 142        Filed 05/15/19 Entered 05/15/19 03:41:23                     Desc Notice of
                                               Possible Dividends Page 1 of 1
                                            UNITED STATES BANKRUPTCY COURT
                                               Western District of North Carolina
                                                      Charlotte Division

                                                         Case No. 18−31635
                                                             Chapter 7




In Re: Debtor(s) (name(s) used in the last 8 years, including married, maiden, trade, and address):
      VR King Construction, LLC
      626 Char−Meck Lane
      Charlotte, NC 28205
      Social Security No.:
      Debtor EIN:
      30−0581145



                            NOTICE TO CREDITORS OF POSSIBLE DIVIDEND


YOU ARE HEREBY NOTIFIED pursuant to Rule 3002(c)(5) that payment of a dividend in the above−referenced
case appears possible.

You must file a claim at the address indicated below no later than 90 days from the date of this notice. If you have
already filed a claim in this case, you need not refile your claim.

For Governmental units, a proof of claim must be filed by the 90−day deadline or 180 days after the date of the order
for relief in the case, whichever is later.

TAKE FURTHER NOTICE THAT ALL PROOFS OF CLAIM, INCLUDING ATTACHMENTS, MUST BE
FILED ELECTRONICALLY WITH THE CLERK OF BANKRUPTCY COURT. Instructions can be found
on the Bankruptcy Court's web site at www.ncwb.uscourts.gov. A password or login is not required to file a
claim.



Dated: May 15, 2019                                                                           Steven T. Salata
                                                                                              Clerk of Court


Electronically filed and signed (5/15/19)
